Citation Nr: 0325981	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  96-44 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from November 1965 to January 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO) which denied service connection for a 
psychiatric disorder and for a duodenal ulcer.


REMAND

The veteran claims entitlement to service connection for a 
psychiatric disorder.  In addition, the veteran claims 
entitlement to service connection for a duodenal ulcer.  A 
review of the record leads the Board to conclude that 
additional development is necessary in this case before 
proceeding with appellate disposition, as the record does not 
contain sufficient development to render a decision as to the 
veteran's claims at this time.

As a preliminary matter, the Board notes that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2002).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  This legislation is applicable to the 
veteran's claim.  Nonetheless, while the Board acknowledges 
that the veteran was provided a copy of the provisions of the 
VCAA in May 2003, the record is entirely negative for 
evidence of consideration of the provisions of the VCAA by 
the RO prior to the issuance of the statement of the case.  
Therefore, the veteran's claims must be remanded to the RO to 
ensure that the veteran is given proper notice of his rights 
and responsibilities under the VCAA, allowed the appropriate 
time in which to respond to the notice of the VCAA and/or 
waive that response time, and to ensure that all duty to 
notify and duty to assist obligations of the VA are met.

A preliminary review of the record indicates that the veteran 
legally changed his name in February 1976, and that prior to 
that date he was known as Bartolo Negron-Lugo.  The Board 
also notes that the RO attempted to obtain medical records 
from the Hospital Valentin Trioche in Ponce, Puerto Rico on 
the basis of statements from the veteran that he received 
treatment at that facility in the 1960s and 1970s.  However, 
the Board observes that the RO, in requesting these records, 
referred to the veteran by his current name, and not by his 
name at the time of the claimed treatment.  Accordingly, the 
RO should again attempt to associate these records with the 
veteran's claims file, referencing the veteran by both his 
current and former names in the relevant request. 

Likewise, the Board observes that the RO, in December 2002, 
requested records regarding receipt Social Security benefits 
from the Social Security Administration.  The Social Security 
Administration indicated that the request was forwarded to 
another office due to the age of the veteran and that further 
contact was to be directed to that office.   However, the 
claims file is devoid of a response from the Social Security 
Administration as to whether the veteran is in receipt of 
such benefits and, if so, when the underlying medical records 
and a copy of the notice of the determination of entitlement 
to disability benefits will be forwarded to the RO.  In 
addition, the claims file is also devoid of any indication 
that the RO has made any further attempts to obtain the 
veteran's Social Security records, if any.  These records are 
relevant to the veteran's claims, and should be associated 
with his claims file.

In addition, review of the veteran's claims file indicates 
that there are service medical records and private medical 
records written in Spanish.  In order to ensure that the 
veteran's claims are fairly adjudicated, it is necessary for 
these documents to be translated into English.  The Board 
acknowledges that personnel at the Board could provide such 
translation, but points out that additional evidentiary 
development is required, and that translating these documents 
prior to remanding for the requisite development would 
unnecessarily delay the adjudication of the veteran's claims.  
Thus, it is more efficient to have the RO complete all 
evidentiary development, including provision of the 
translations of the medical records.  

Additionally, a review of the record discloses that the 
veteran was most recently afforded a VA examination in 
January 2003 with regard to determining the nature, severity, 
and etiology of the veteran's psychiatric disorder.  A report 
of that examination is associated with the veteran's claims 
file.  However, as noted by the VA examiner, is unclear from 
the medical evidence of record whether the veteran's current 
psychiatric disorder is related to the veteran's service.  In 
this regard, the Board notes that, as previously discussed, 
some of the veteran's service medical records, as well as 
private medical records from prior to and following the 
veteran's service, are in Spanish.  The VA examiner noted 
that he did not know any Spanish, and was unable to 
conclusively determine whether there were any psychiatric 
problems during the veteran's service, which may be related 
to the veteran's current psychiatric disorder.  Therefore, 
following the translation of the veteran's medical records, 
the Board finds that the veteran should be afforded another 
VA examination in order to determine the nature, severity, 
and etiology of the veteran's current psychiatric disorder, 
including whether this disorder is causally or etiologically 
related to his service.  See 38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO is requested to review the 
entire claims file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  
See 38 U.S.C.A. §§ 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2003).  

2.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated him for his psychiatric 
disorder and duodenal ulcer.  After 
securing any necessary authorization, the 
RO should obtain and associate with the 
claims file records of this treatment, 
particularly the veteran's complete 
clinical records from the Gobierno 
Municipal Autonomo de Ponce (Hospital 
Valentin Trioche).

3.  After obtaining any necessary 
authorization, the RO should obtain and 
associate the veteran's complete Social 
Security records with the claims file, 
including all clinical records and 
examination reports, as well as a copy of 
the notice to the veteran of the 
determination of entitlement to such 
benefits.

4.  The RO should provide English 
translations of the following:
a.	Departmento de Salud
Programa de Salud Mental de 
Puerto Rico
Hospital de Psiquiatria
Ponce, Puerto Rico
b.	Gobierno Municipal Autonomo de 
Ponce
Hospital Valentin Trioche
c.	The veteran's Historial Medico 
(contained in the service 
department records envelope)

5.  Following the receipt of the 
aforementioned development, the veteran 
should be afforded a psychiatric 
examination by a psychiatrist to 
ascertain the nature, severity, and 
etiology of any psychiatric and/or 
personality disorders.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished including obtaining 
information as to the veteran's medical 
history prior to and following his 
service.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including 
information as to the veteran's medical 
history prior to and following his 
service.  The examiner is requested to 
report complaints and clinical findings 
in detail, and to clinically correlate 
the veteran's complaints and findings to 
each diagnosed disorder.  The examiner is 
then requested to offer an opinion as to 
whether any current psychiatric disorder 
is causally or etiologically related to 
the veteran's period of active military 
service, and if so, the examiner must 
specify which disorders or manifestations 
are causally or etiologically related to 
the veteran's service.  The examiner is 
also requested to take into consideration 
the veteran's medical history prior to 
and following service, including the 
treatment for variously diagnosed 
psychiatric disorders in 1961 and any 
treatment subsequent to his service.  
Based on this review and the findings of 
the examination, the examiner should 
offer an opinion as to whether the 
veteran had a psychiatric disorder that 
preexisted the veteran's entry into 
service, and, if a psychiatric disorder 
preexisted service, the examiner should 
then offer an opinion as to whether his 
psychiatric disorder chronically worsened 
or increased in severity during service.  
Likewise, if the veteran's disorder is 
found not to have preexisted his service, 
the examiner should opine as to whether 
the veteran's psychiatric disorder was 
incurred during his service.  Since it is 
important "that each disability be 
reviewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2003), the veteran's 
claims file must be available to the 
examiner for review in connection with 
the examination. The examiner should be 
provided a full copy of this remand, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.    

6.  The RO should review the veteran's 
claims in light of all evidence 
associated with the claims file 
subsequent to the transfer of the claims 
file to the Board.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




